


EXHIBIT 10.1




FIFTH MODIFICATION TO LOAN AND SECURITY AGREEMENT




This Fifth Modification to Loan and Security Agreement (this “Modification”) is
entered into by and between TransTech Systems, Inc., a(n) Oregon corporation
(“Borrower”) and CapitalSource Business Finance Group, a dba of BFI Business
Finance, a California corporation (“Lender”) as of this 7th day of June, 2018,
at Campbell, California.




RECITALS




A.          Lender and Borrower have previously entered into or are concurrently
herewith entering into a Loan and Security Agreement (the “Agreement”) dated
December 9, 2008.




B.          Lender and Borrower may have previously executed one or more
Modifications to Loan and Security Agreement (the “Previous Modification(s)”).




C.          Borrower has requested, and Lender has agreed, to modify the
Agreement as set forth below.




AGREEMENT




For good and valuable consideration, the parties agree as set forth below:




1.          Incorporation by Reference.  The Agreement and the Previous
Modification(s), if any, as modified hereby and the Recitals are incorporated
herein by this reference.




2.          Borrowing Authority.  The Borrowing Resolution and Incumbency
Certification attached hereto as Exhibit A and incorporated herein by this
reference remains in full force and effect and no change in Borrower’s officers
or signing authority has occurred.




3.          Effective Date.  The terms of this Modification shall be in full
force and effect as of June 12, 2018.




4.          Modification to Agreement.  The Agreement is hereby modified as
follows:




a.   The following Section(s) is(are) hereby amended and restated in its(their)
entirety as set forth below:




6.1. Basic Term.  This Agreement will be effective upon the Effective Date of
the Fifth Modification to Loan and Security Agreement, will continue in full
force and effect for six (-6-) months thereafter (the “Basic Term”); and shall
be further automatically extended, for successive periods equal to six (-6-)
months (each, a “Renewal Term”), unless Borrower shall have given the Lender
written notice of its intention to terminate (a “Termination Notice”) at least
thirty (30) days prior to the anniversary of each Basic Term, whereupon this
Agreement shall terminate as of the date fixed in the Termination Notice.
 Notwithstanding any contrary provisions herein, Lender reserves the right to
terminate this Agreement at its Sole Discretion upon giving sixty (60) days’
prior written notice to Borrower pursuant to provisions of Section 15 hereof.




5.          Fee.  At the time of execution of the Modification, Borrower agrees
to pay a Loan Fee in the amount of Two Thousand Five Hundred and 00/100 Dollars
($2,500.00) which sum represents a six (6) month pro-rated portion of the annual
fee due on June 12, 2018.




6.          Legal Effect.  Except as specifically set forth in this
Modification, all of the terms and conditions of the Agreement remain in full
force and effect.







- 1 -

--------------------------------------------------------------------------------




7.          Counterparts.  This Modification may be executed in any number of
counterparts, each of which shall be deemed an original but all of which taken
together shall constitute a single original.




8.          Electronic Signature.  This Modification, or a signature page
thereto intended to be attached to a copy of this Modification, signed and
transmitted by facsimile machine, telecopier or other electronic means
(including via transmittal of a “pdf” file) shall be deemed and treated as an
original document.  The signature of any person thereon, for purposes hereof, is
to be considered as an original signature, and the document transmitted is to be
considered to have the same binding effect as an original signature on an
original document.  At the request of any party hereto, any facsimile, telecopy
or other electronic document is to be re-executed in original form by the
persons who executed the facsimile, telecopy of other electronic document.  No
party hereto may raise the use of a facsimile machine, telecopier or other
electronic means or the fact that any signature was transmitted through the use
of a facsimile machine, telecopier or other electronic means as a defense to the
enforcement of this Modification.




9.          Integration.  This is an integrated Modification and supersedes all
prior negotiations and agreements regarding the subject matter hereof.  All
amendments hereto must be in writing and signed by the parties.




IN WITNESS WHEREOF, the parties have executed this Fifth Modification to Loan
and Security Agreement as of the date first set forth above.







CapitalSource Business Finance Group

a dba of BFI Business Finance




/s/ Colleen M. Gonia

 

TransTech Systems, Inc.







/s/ Steve Waddle

By:  Colleen M. Gonia

Its:   Vice President

 

By:  Steve Waddle

Its:   Controller







- 2 -

--------------------------------------------------------------------------------




EXHIBIT A




BORROWING RESOLUTION AND INCUMBENCY CERTIFICATION




CapitalSource Business Finance Group

a dba of BFI Business Finance

851 East Hamilton Avenue, 2nd Floor

Campbell, California 95008




In completing this resolution, you must list in this opening paragraph the names
of the officer (or officers if more than one) authorized to sign on behalf of
this corporation.  The undersigned certifies that if more than one officer is
listed, any one of such officers has full authority to bind the corporation, and
the signature of one officer on all documents is executed by such officer
conclusively shall be binding on the corporation.




RESOLVED That




Signature

/s/ Ronald P. Erickson

 

Name

Ronald P. Erickson

 

Title

President/Secretary

 

 

 

 

 

 

 

 

Signature

/s/ Steve Waddle

 

Name

Steve Waddle

 

Title

Controller




(hereinafter sometimes referred to, whether one or more, as “sold officers”) of
TransTech Systems, Inc., a(n) Oregon corporation (the “Corporation”), are
authorized from time to time, in the name of and in behalf of the Corporation,
to borrow from CapitalSource Business Finance Group, a dba of BFI Business
Finance, a California corporation (“Lender”) such sums of money as said officers
deem expedient, from time to time to extend or renew any such loan in whole or
in part, to contract with Lender upon such terms and conditions as Lender
requires for the issuance of commercial letters of credit, and any other credit
or financial accomodations, irrespective of the aggregate principal indebtedness
of the Corporation with respect to such transactions outstanding and unpaid; and
sold officers are hereby authorized to execute in the Corporation’s name the
note or notes of the Corporation as evidence of each such loan and of an
extension or renewal thereof and to execute all contracts and other instruments
required by Lender in connection with any loan, each of which contracts, notes
and other instruments shall contain such terms and conditions as are agreed upon
by said officers and Lender, including, among others not specified in this
resolution, provisions regulating or restricting the declaration and payment of
dividends by the Corporation, the payment of indebtedness to officers,
shareholders, or other persons other than Lender, or other regulations or
restrictions of the same or different kinds, conditions as to default,
attorneys’ fees, waivers of notice, and sale of securities.




RESOLVED FUTHER that said officers are authorized tp hypothecate or pledge with
and transfer and deliver to Lender as security for the payment of any obligation
so incurred such securities or other assets of the Corporation as are agreed
upon by them and Lender and to execute in the name of the Corporation such
agreements of hypothecation as they deem expedient, and to include in any such
agreement such waivers of demand, notice or advertisement and such other waivers
and provisions as seem expedient to them, including among others, a provision
that any such security may be held by Lender to secure any other indebtedness,
whether due or not due, owing to Lender from the Corporation.




RESOLVED FURTHER that said officers may direct Lender orally or by written
instruction to disburse the proceeds of any loan made in the name of the
Corporation to any person, partnership, corporation, or other legal entity
including without limitation to said officers personally (the “Disbursements”)
and may, either individually or collectively, authorize other employees and/or
representatives of the Corporation to direct Lender orally or by written
instruction to make Disbursements, so long as such authorization is made in
writing and in form and substance acceptable to Lender.







- 3 -

--------------------------------------------------------------------------------




EXHIBIT A




RESOLVED FURTHER, that said officers are authorized and empowered to transact
any and all business with Lender which the undersigned could in any way
transact, and that said officers, and any other employees of this Corporation
be, and each of them individually hereby is further authorized to execute,
acknowledge and/or deliver on behalf of the Corporation and in the name of the
Corporation any and all assignments, documents, instruments and agreements which
said officers deem necessary or convenient in the transaction of such business
of the Corporation with Lender.




RESOLVED FURTHER that any and all agreements, instruments and documents
previously executed and acts and things previously done to carry out the
purposes of this resolutions are ratified, confirmed and approved as the act or
acts of the Corporation.




RESOLVED FURTHER that it two or more resolutions of the Corporation authorizing
any of the transactions authorized by this resolution are outstanding
concurrently at any time the provisions thereof shall be deemed to be
cumulative.




RESOLVED FURTHER that said officers are authorized, in addition to any
obligations incurred under any of the preceding provisions of this resolution,
to discount with Lender any notes, drafts, acceptances, bills of exchange, or
other evidences of debt owned by the Corporation upon said terms as are agreed
upon by Lender and said officers and in the name of the Corporation, to endorse
such evidence of indebtedness so to be discounted by Lender and to guarantee
payment thereof to Lender.




RESOLVED FURTHER that upon the execution by said officers of any instrument
authorized by this resolution such instrument shall be deemed to be executed by
the Corporation whether or not the corporate seal of the Corporation is affixed
thereto.




RESOLVED FURTHER that all loans heretofore incurred by said officers in the name
of the Corporation and all promissory notes and other documents executed by them
in connection therewith or to secure the same are hereby ratified and approved.




RESOLVED FURTHER that Lender shall be able to rely on the incumbency of said
officers until written notice is received at the above captioned office.




RESOLVED FURTHER that this resolution shall remain in full force and effect
until written notice of its repeal has been received by Lender at the above
captioned office, such revocation however not to affect the validity of any note
or other instruments theretofore executed.




This is to certify that the foregoing is a true copy of a resolution duly
adopted by the directors of TransTech Systems, Inc., a corporation, at a meeting
of its board of directors duly and regularly held or in the alternative,
pursuant to an action by written consent and that said resolution or action is
in full force and effect.  This resolution shall be deemed to constitute such
resolution or action if none other is provided to Lender.




This will further certify that the signatures indicated above are true specimens
of each captioned officer’s signature.




Dated as of: December 12, 2016 at Seattle, WA.




Place Corporate Seal Below:_________________

/s/ Ronald P. Erickson

 

Ronald P. Erickson

 

As Secretary of TransTech Systems, Inc.







- 4 -

--------------------------------------------------------------------------------




EXHIBIT A




The Above Statements Are Correct

                                                  n/a                                                  

Signature of Officer or Director, or, if none, a Shareholder other

than Secretary, when Secretary is authorized to sign alone.







Failure to complete the above when Secretary is authorized to sign alone shall
constitute a certification by Secretary that Secretary is sole Shareholder,
Director, and Officer of Corporation.










[Notary acknowledgement may be required for this document]




A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, any not the truthfulness, accuracy, or validity of that document.




State of California




County of ____________________




On ________________ before me,
____________________________________________________________,

(insert name and title of officer)




personally appeared
________________________________________________________________________,

who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that his/her/there signature(s) on the instrument the person(s), or the entity
upon behalf of which the person(s) acted, executed the instrument.




I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.




Witness my hand and official seal.







Signature __________________________________________ (Seal)







- 5 -

--------------------------------------------------------------------------------